Tilson, Judge:
This appeal to reappraisement involves the proper •dutiable value of certain merchandise imported from France and entered at New York on September 14,1937. A so-called duress entry was made for the merchandise in which the importer added to meet .advances made by the appraiser in a similar case then pending on appeal an item of 8 per centum, the same representing a French tax. It is contended that this 8 per centum French tax should not be included as a part of the proper dutiable value of the merchandise. However, since this case was, on November 15, 1940, formally abandoned by the plaintiff, the same is hereby dismissed. Judgment will be rendered accordingly.